DIES, Chief Justice.
On February 17, 1971, appellant Preston James Premeaux, Jr., a sixteen-year-old boy, was arrested in Orange County, Texas, and charged with unlawful possession of a narcotic drug, to-wit, marijuana. Subsequently, on March 29, 1971, he was adjudged by the County Court of Orange County, Texas, sitting as a Juvenile Court, to be a delinquent child. He was placed on probation and committed into the custody of his parents.
On April 15, 1971, the minor was again arrested in Orange County for possession of marijuana, and on April 22, 1971, the county attorney of Orange County filed a motion to revoke his probation. A hearing was had on said motion on April 30, 1971, and on May 5, 1971, the court issued an order revoking his probation, following which an appeal was taken to this court.
At no time before or during the hearing for revocation of probation did the appellant or his parents request that the court appoint a guardian ad litem. His parents were present in court as was counsel.
On this appeal, error is assigned that the trial court failed to appoint a guardian ad litem. In Felder v. State, 463 S.W.2d 272 (Tex.Civ.App., Houston-14th, 1971, error ref. n. r. e.), the court had this identical fact situation before it and there held it to be reversible error where the juvenile court failed to appoint a guardian ad litem even though no request for such appointment was made.
Since we feel bound by this decision, this cause is remanded for a new trial to the County Court of Orange, sitting as a Juvenile Court, in said county.